Case 1:18-bk-03071-HWV   Doc Filed 12/23/20 Entered 12/23/20 13:18:38   Desc
                         Main Document   Page 1 of 5
Case 1:18-bk-03071-HWV   Doc Filed 12/23/20 Entered 12/23/20 13:18:38   Desc
                         Main Document   Page 2 of 5
                 323 FIFTH STREET                                                                               (800) 603-0836
                 EUREKA CA 95501                                                         Para Español, Ext. 2660, 2643 o 2772
                                                                                             8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                     Main Office NMLS #5985
                                                                                                   Branch Office NMLS #9785




              W GENE BURGEE Jr.                                                                            December 8, 2020
              9540 LIBERTY RD
              FREDERICK MD 21701




RE: Loan Number:
                              Subsequent Interest Rate Adjustment Notice
THIS COMMUNICATION IS FROM A DEBT COLLECTOR. SN SERVICING CORPORATION, THEIR EMPLOYEES, AGENTS AND ATTORNEYS ARE
ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED BY US WILL BE USED FOR THAT PURPOSE. TO THE EXTENT THAT YOU
MAY HAVE RECEIVED A DISCHARGE IN BANKRUPTCY THIS COMMUNICATION SHOULD NOT BE CONSTRUED AS INTENT TO SUBJECT YOU TO
PERSONAL LIABILITY FOR THE DISCHARGED DEBT.

Changes to Your Mortgage Interest Rate and Payments on January 1, 2021

Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 6 month period during which your interest rate
stayed the same. That period ends on January 1, 2021, so on that date your interest rate and mortgage payment
change. After that, your interest rate may change every 6 months for the rest of your loan term.
                                                                   Current Rate                    New Rate
                                                               and Monthly Payment            and Monthly Payment
        Interest Rate                                                2.875%                          2.50%
                                                                                                        $1,439.76
        Total Monthly Payment                                      $1,467.21
                                                                                             (due February 1, 2021)

IMPORTANT: To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under Title
11 of the United States Code, this statement is for compliance and/or informational purposes only and does not constitute an
attempt to collect a debt or to impose personal liability for such obligation. However, Creditor retains rights under its security
instrument, including the right to foreclose its lien.
Interest Rate: We calculated your interest rate by taking a published "index rate" and adding a certain number of percentage
points, called the "margin." Under your loan agreement, your index rate is the 1st B.Day-6 Mo WSJ LIBOR and your margin is
2.25%. The 1st B.Day-6 Mo WSJ LIBOR index is published Monthly in The Wall Street Journal. The index rate plus margin will be
rounded to the nearest 0.125%.
Rate Limits: Your rate cannot go higher than 12.75%, or lower than 2.25% over the life of the loan. Your rate can increase every
months by no more than 2.00%. Your rate can decrease every 6 months by no more than 2.00%.
New Interest Rate and Monthly Payment: The table above shows your new interest rate and new monthly payment. These
amounts are based on the 1st B.Day-6 Mo WSJ LIBOR index, your margin, your loan balance of 155,538.57, and your remaining
loan term of 192 months.
Prepayment Penalty: None
Please continue to mail your payments as previously directed. The title and telephone number of a person who will answer any
question you may have regarding this notice is:

Name: Christopher Bideaux
Title: Asset Manager
Toll Free Number: (800) 603-0836, ext: 2721

           Case 1:18-bk-03071-HWV            Doc Filed 12/23/20 Entered 12/23/20 13:18:38                      Desc
                                             Main Document   Page 3 of 5
*If your account is not contractually current, the new payment amount will not go into effect until your loan is due for
02/01/2021.

**The index value used is the published value, as of the effective date stated on your Note, in the printed edition of
the Wall Street Journal.




           Case 1:18-bk-03071-HWV          Doc Filed 12/23/20 Entered 12/23/20 13:18:38                   Desc
                                           Main Document   Page 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA
                                 HARRISBURG DIVISION

 In Re:                                                Case No. 1:18-bk-03071-HWV

 William Gene Burgee, Jr.
                                                       Chapter 13
  aka Gene Burgee, Jr.

 Debtor.                                               Chief Judge Henry W. Van Eck

                                  CERTIFICATE OF SERVICE

I certify that on December 23, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          James H. Turner, Debtor’s Counsel
          pat@turnerandoconnell.com

          Charles J. DeHart, III, Chapter 13 Trustee
          dehartstaff@pamd13trustee.com

          Office of the United States Trustee
          ustpregion03.ha.ecf@usdoj.gov

I further certify that on December 23, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          William Gene Burgee, Jr., Debtor
          1000 Cherimoya St.
          York, PA 17404

 Dated: December 23, 2020                              /s/ D. Anthony Sottile
                                                       D. Anthony Sottile
                                                       Authorized Agent for Creditor
                                                       Sottile & Barile, LLC
                                                       394 Wards Corner Road, Suite 180
                                                       Loveland, OH 45140
                                                       Phone: 513.444.4100
                                                       Email: bankruptcy@sottileandbarile.com




Case 1:18-bk-03071-HWV            Doc Filed 12/23/20 Entered 12/23/20 13:18:38                  Desc
                                  Main Document   Page 5 of 5
